Citation Nr: 0425092	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-21 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of injuries 
to neck, back, and legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; his son


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

In September 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  The veteran was the pilot of an airplane that crashed 
during a training mission in December 1944, resulting in 
injuries to his neck, back, and legs.

2.  The veteran currently has cervical and lumbar 
spondylosis, which have been medically linked to the 1944 
crash.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the residuals 
of injuries to his neck, back, and legs were incurred as a 
result of his active military service.  38 U.S.C.A. §§ 1101, 
1110, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that service connection for residuals of injuries to 
the veteran's neck, back, and legs is warranted.   As such, a 
discussion of the VCAA is not needed.

Service Connection 

The veteran contends he is entitled to service connection for 
the residuals of injuries he sustained when, as a pilot, he 
made an emergency landing during a training mission in 
December 1944.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable.  In March 2002, the 
RO was notified that the veteran's records  were fire 
related, meaning that they were likely destroyed by the 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  Under such circumstances, the VA has a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service medical records.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, 
the information of record indicates that efforts to obtain 
these service medical records were not successful.  The 
veteran completed Form 13055, Request for Information Needed 
to Reconstruct Medical Data.  The veteran also submitted a 
thorough listing of all medical treatment he received during 
service.  However, no records were able to be located.  With 
consideration of the facts set forth above, and in light of 
the apparent unavailability of the service medical records, 
the Board is satisfied that its duty has been met and that 
reasonable efforts to reconstruct the veteran's service 
records have been made.  As will be fully addressed below, 
the Board concludes that additional developmental action by 
the RO is not warranted in this instance, as such activity 
would not be fruitful in obtaining additional pertinent 
medical information or documenting information that cannot 
generally be obtained from existing medical evidence of 
record. 

Although service medical records are not available, the 
veteran has provided documentation of the December 1944 plane 
crash which he contends is the source of his current neck and 
back pain.  The records reflect that the engine of the 
aircraft the veteran was piloting was running roughly, 
"popping" and "spitting," approximately twenty minutes 
after takeoff.  When it did not abate, the veteran made an 
emergency "wheels up" landing.  The report of the crash 
notes that the airplane struck the ground at such a high rate 
of speed (about 150 mph) that the reduction gear was torn 
loose from the engine and the propeller and reduction gear 
slid under the airplane.  In correspondence dated in May 
2001, the veteran indicated that the airplane decelerated 
rapidly when it hit the ground, and his head was thrown 
forward by the force.  At that time, he became unconscious 
for a brief period of time.  When he came around, he 
remembered enlisted men helping out of the cockpit, and 
experiencing severe head, neck, and back pain.  Roughly 
twenty minutes later, the flight surgeon arrived, but did not 
perform a physical.  In his January 2004 hearing before a 
Decision Review Officer, the veteran testified that the 
flight surgeon asked how many fingers he was holding up, the 
veteran answered correctly, and then the flight surgeon left 
without conducting a physical examination.  The veteran was 
cleared for immediate flight status.  He states he continued 
to experience pain, especially when flying high-G maneuvers.  
Six weeks later, while aboard a U.S. troopship, he turned his 
head to one side, and fell to his knees in pain.  Unable to 
walk, he was carried to a stateroom where he stayed for two 
days, under the care of the Naval Surgeon, who attempted 
manipulation of his neck and back.  Some relief was achieved. 

The veteran's wife submitted a sworn statement in December 
2002 describing the events surrounding her husband's plane 
crash in 1944.  At the time, she was staying close to the 
base at which the veteran was stationed.  She recalled the 
veteran telling her about the crash the day it happened, and 
that he had said he was sore, but "there was a war going 
on" and that he was not a "goldbricker."  She recalled 
that he had told her the flight surgeon must have assumed he 
was alright after the crash because he did not examine him.  
She also stated that the veteran experienced pain in varying 
degrees while flying, but more so when he was pulling out of 
dives.  

Also of record is a sworn lay statement by the veteran's 
sister-in-law regarding her visit to the home of the veteran 
in November 1945, while the veteran was on terminal leave 
just before his discharge from service.  She recalled 
visiting with the veteran's wife in the living room when they 
heard the veteran call out from a different room.  They found 
the veteran lying on the floor with severe back pain, unable 
to move.  She further recalled that it took two hours for the 
pain to subside enough for them to be able to help the 
veteran into bed.  She returned after a week to help the 
veteran's wife, as the veteran was still bedridden.  The 
veteran had told her at that time that he had been in an 
airplane crash.  She recalled that over the following twenty 
years, she knew the veteran to still experience back pain, 
and that it had always been attributed to the airplane crash 
in service. 

Regarding post-service treatment, the Board notes that in 
correspondence dated in May 2001, the veteran stated that 
from the time of the crash until the present, he has 
continually experienced spinal problems, with symptoms 
fluctuating between painful and fully debilitating.  He 
further contends that while he consulted medical doctors, no 
reasonable correction was available.  Therefore, he relied 
solely on chiropractic care to aid in pain relief.  The Board 
also observes that directly following service, the veteran 
obtained a degree as Doctor of Chiropractic and was licensed 
in six states.  His wife became a board certified 
chiropractic assistant.  Per his May 2001 statement, and his 
wife's September 2002 statement, the veteran received his 
primary chiropractic treatment from his wife in those early 
years, continuing until his son, also a board certified 
chiropractic assistant, took over.  Therefore, treatment 
reports are scarce. 

Private and VA treatment reports dated from August 2001 to 
August 2003 are of record.   Treatment pertinent to the issue 
on appeal is discussed below.

In April 2002, the veteran visited the VA clinic for a 
medication refill.  He reported that he continued to have 
joint pain which does not go away.  He had also begun to use 
a cane for ambulating.   In June 2002, the veteran visited 
his primary care physician for a checkup.  The veteran 
reported taking his pain medication.  Diagnoses of cervical 
and lumbar spondylosis with chronic pain were confirmed.  

In September 2002, the veteran underwent VA spine 
examination.  The veteran described chronic pain in the neck 
as well as the lower back region.  He described limitation of 
motion of the neck and had difficulty with looking up, down, 
or to either side.  He described pain radiating down into the 
left scapular region and also into the left arm down to the 
hand.  Also, there was associated numbness and tingling of 
the left arm down to the hand, involving the ulnar two 
digits.  The lower back pain was said to be constant, but 
varied in severity.  Activities such as bending and lifting 
bothered the veteran.  He reported difficulty sleeping 
because of the pain.  There was some numbness and tingling of 
the lower leg, to include some toes of the right foot.  The 
veteran walked with a cane, and had a short-leg walking brace 
on the left.  Physical examination of the neck revealed right 
and left lateral rotation to 10 degrees.  He had 10 degrees 
of flexion and 0 degrees of extension.  He had pain on 
motion, particularly with attempts at cervical extension.  
There was no palpable spasm, nor was there tenderness to 
palpation.  Examination of the back revealed no spasm.  There 
was no tenderness in the upper back region, but the veteran 
did have mild left lower lumbar tenderness.  On range of 
motion testing, the veteran had 40 degrees of flexion and 20 
degrees of extension.  He had 20 degrees of right lateral 
bending and only 5 degrees of left lateral bending.  There 
was pain on motion.   On neurological evaluation of the upper 
extremities, no focal strength deficits were noted.  Reflexes 
were absent at the biceps bilaterally.  Brachioradialis and 
triceps were present bilaterally.  On neurological evaluation 
of the lower extremities, he had 4/5 strength of the right 
extensor hallucis longus, but otherwise had 5/5 strength in 
the right lower extremity.  Left anterior tibialis was 4/5.  
He had minimal, if any, active dorsiflexion on the left great 
toe.  Reflexes were absent at the knees and the ankles.  The 
examiner noted that pain could further limit functional 
ability during flare-ups or with increased use.  The 
impression noted was chronic neck and low back pain, with a 
history of cervical and lumbar spondylosis.  The examiner 
noted a history of injury secondary to an aircraft crash, but 
offered no further opinion.

In December 2002, the veteran's son, in his capacity as 
chiropractic assistant, offered his opinion on his father's 
back pain.  He stated that he had assisted in the care of his 
father's pain since 1989.  He stated the veteran had 
responded well to chiropractic care, despite the evidence of 
damage to the spine.  He attributed the chronic pain to the 
aircraft crash during service. 

On February 19, 2003, a private orthopedic surgeon submitted 
a report describing the veteran's condition.  The veteran 
relayed the in-service crash in his medical history, to 
include the pain he experienced at that time.  The veteran 
presented with current complaints of stiffness in the neck, 
which radiated into his left arm.  He also reported pain and 
stiffness in his lower back, which radiated down his left leg 
with the lateral calf having numbness and some hyper-
sensitation on the dorsum of the left foot.  Upon physical 
examination of the neck, the veteran had about 50 degrees of 
forward flexion and 5 degrees of extension.  On lateral 
flexion, he was able to accomplish about 10 degrees to either 
side.  There was no particular pain to palpation around the 
neck.  On forward flexion of the lumbar spine, the veteran 
reached within 9 inches of the floor.  He extended about 5 
degrees.  He had about 15 degrees lateral flexion to either 
side.  There was some slight weakness of his wrist extension 
and biceps on the left.  Otherwise, strength was normal up to 
the deltoid region, which also displayed some weakness on the 
left.  Abduction was only about 90 degrees actively.  There 
was anesthesia to touch over the lateral calf.  There was no 
function of the extensor hallucis longus or tibialis anterior 
that could be elicited on physical examination of his left 
leg.  

X-rays of the cervical spine showed an old teardrop fracture 
of what appeared to be C5.  The veteran had extensive 
calcifications anterior to the spine, particularly from about 
C4 through T1.  On the left side of his neck, he had near 
compete stenosis of the foramina of C4-5 and C6-7.  On the 
right, he had some moderate stenosis of all the foramina 
below C2, but none to as significant degree as the two on the 
left.  X-rays of the thoracic spine showed calcification of 
the anterior ligament throughout the majority of the length 
of the spine.  This continued on into the lumbar spine, which 
showed significant degeneration of the discs in the lower two 
levels.  There was also significant calcification anterior to 
the ligament here.  There was some stenosis of the foramina 
on both sides, though most significantly on the left.   The 
veteran had significant degenerative changes throughout his 
spinal column, causing some significant nerve impingements, 
particularly on the C5 and C7 levels.  There was also L5 
radiculopathy with possibly some L4 component on the left 
lower extremity. 

The examiner opined that the type of degenerative changes 
present in the veteran's spine were typical for most fighter 
pilots that were pulling significant G maneuvers.  He further 
stated that these changes were the natural progression of the 
stresses involved in flying high performance planes.  The 
changes noted in the veteran's cervical area were also 
effects of his old injury from his crash and subsequent 
teardrop fracture.  

On February 21, 2003, two days after the above examination 
report, the veteran was in a motor vehicle accident, 
suffering injuries to the head and cervical spine.   He was 
hospitalized for five weeks. 

In March 2003, correspondence was submitted by one of the 
veteran's treating physicians involved in his care after the 
automobile accident.  He explained that the veteran had 
osteophytes and degenerative changes in his cervical spine 
and that these predated the recent injury to his cervical 
spine at C5-6.  He then attributed these changes to the 1944 
military airplane crash, in which the veteran suffered 
serious trauma to the neck.

In August 2003, additional correspondence was received from a 
different private physician who treated the veteran with 
respect to the injuries sustained in the automobile accident.  
He relayed that x-rays taken in April 2003 revealed the 
recent fracture at C5-6, but also revealed severe 
degenerative changes throughout his entire spine, the most 
severe of which were in the cervical spine.  Based on the 
veteran's explanation of the 1944 accident - one involving 
rapid deceleration, where an unsupported head was thrown 
forward causing a crushing force on the cervical vertebral 
bodies - the examiner opined that his osteophytic changes 
were of long standing and were compatible with the type of 
injury he sustained in 1944.  He further stated that 
degenerative changes are consistently seen following this 
type of injury.  

Service connection requires medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence; and medical evidence of a 
nexus between the two.  Here, the current disability has been 
established by private and VA medical records as cervical and 
lumbar spondylosis with pain.  The veteran has provided full 
documentation of the in-service event which precipitated his 
pain.  There are several medical opinions in the record 
attributing the current degenerative changes to the in-
service plane crash.  Therefore, giving the veteran the 
benefit of the doubt, the Board finds that the evidence 
warrants service connection for the residuals of the in-
service crash injuries.


ORDER

Entitlement to service connection for cervical and lumbar 
spondylosis with pain is granted.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



